Citation Nr: 1542788	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1996 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, August 2014, and May 2015 the Board remanded the Veteran's claim for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 Supplemental Statement of the Case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

A low back disability did not manifest in service, is not otherwise attributable to the Veteran's active military service, and is not caused or aggravated by service-connected left or right knee disabilities; degenerative disc disease (DDD) of the lumbar spine was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to left or right knee disabilities, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in December 2010 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection on a direct and secondary basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  

As indicated above, the case was remanded in August 2013, August 2014, and May 2015 for any VA vocational rehabilitation records, updated VA treatment records, and addendum opinions as to the etiology of the Veteran's low back disability, on a direct and secondary basis.  The Veteran's vocational rehabilitation records were associated with the record in October 2014, and updated VA treatment records were secured prior to readjudication of the claim by the AOJ in July 2015.  Additionally, the Board finds that the July 2015 VA addendum medical opinion obtained in this case is adequate, as it is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, the Board concludes that VA obtained an adequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, as an adequate opinion addressing the claim is of record, the Board concludes that there has been substantial compliance with the August 2013, August 2014, and May 2015 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for a low back disability, to include DDD of the lumbar spine.  There is no evidence of a back disability during the Veteran's military service.  In fact, in his April 1997 separation report, he stated that he was in "good health" and denied recurrent back pain.  Crucially, the earliest evidence of record diagnosing any arthritis of the spine was in June 2002, which is five years after the Veteran's separation from service and well past the one-year presumptive period for service connection for arthritis.  See private magnetic resonance imaging (MRI) report dated June 2002.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and the Veteran's currently diagnosed DDD of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to the provisions of 38 C.F.R. §§ 3.303(a) and 3.310(a), the Veteran claims that his low back disability is due to his military service.  Alternatively, he asserts that his low back disability is secondary to his service-connected right and left knee disabilities.  

The Veteran has a current back disability, namely DDD of the lumbar spine.  See, e.g., VA treatment record dated June 2011.  Thus, the first element of service connection on a direct and secondary basis is satisfied.  

Turning to the second element on a direct basis, the Veteran's STRs, to include his September 1995 enlistment examination report and September 1997 separation examination report, are absent complaints, treatments, or diagnosis of any back disability. 
As to the final element on a direct and secondary basis, nexus, the key inquiry is whether the Veteran's low back disability is etiologically related to his military service, to include as secondary to service-connected right and left knee disabilities.

As to service connection on a direct basis, the only probative evidence of record pertaining to whether the Veteran's low back disability is etiologically related to his military service is a July 2015 addendum opinion by a VA physician.  After a full review of the claims file, the VA physician opined that the Veteran's low back disability is less likely than not due to his military service.  To support her statement, the VA physician stated, 

Review of [the V]eteran's STRs do not indicate any treatment for back pain or any visits related to back pain.  There is lack of documentation that back pain occurred within 5 years of discharge from service[.]
Physical examination dated [April 1997] prior to his discharge from service is negative for any problems with back pain or any other chronic back issues. . .  [I]n 2013 [the V]eteran reported that he remained pain free for several years following discharge from service.  He worked as a self-employed handyman after retirement[.] He reports having backache 11 years ago when he was shoveling at his job.  When he sat back in his truck, he had shooting pains in his back.  He had to be lifted out of his truck at that time.  Since that day, backache has become a constant problem. . . . [The V]eteran[']s back pain is related to a workmans comp injury which he had many years after leaving the service. 

See VA addendum opinion dated July 2015.

The VA physician concluded that the Veteran's back pain is related to a workman's compensation injury, which occurred years after his discharge from service. 

Regarding the potential for secondary service connection, in the Veteran's October 2011 VA Form 9, he stated that after service, he worked in heating and air conditioning, plumbing, and remodeling as a handyman.  Further in the course of his employment as a handyman, he altered the mechanics of his body (e.g., stance, ambulation, etc.) to compensate for pain resulting from his knee disabilities, in turn causing and/or aggravating his low back disability.  See VA Form 9 dated October 2011.

Likewise, in support of his claim, the Veteran submitted an October 2011 private opinion from S. Wilson, M.D., which stated,

It is certainly within reason that a person with ongoing and persistent bilateral knee pain and/or injuries would likely have to alter body mechanics while lifting.  Therefore it is reasonable to assume that a change in lifting mechanics would place an increased stress on the lumbar spine that could very likely result in low back pain or injury.

See October 2011 statement from S. Wilson, M.D.

The Board finds that Dr. Wilson's statement, which utilizes speculative language such as "would likely," "could very likely," and "reasonable to assume" and is not specific to the Veteran or his medical history, is of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33(1993)); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that the use of the phrase "may well be" with respect to causation was speculative); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").

As such, the only probative medical opinion of record is the July 2015 VA addendum opinion.  The VA physician found that it was less likely than not that the Veteran's back disability was caused or aggravated by his service-connected right and left knee disabilities.  The VA physician indicated that she reviewed the Veteran's statements and Dr. Wilson's opinion.  Further, in response to Dr. Wilson's opinion, the VA physician commented that there is no documentation in Veteran's treatment records to indicate altered gait, altered biomechanics, or alteration of weight bearing to cause or aggravate back pain.  The VA physician explained that the claims file shows a December 2014 VA treatment record in which the Veteran had normal range of motion in the bilateral knees.  The VA physician stated there is no evidence that the Veteran's service-connected disabilities "lead to aggravation of his low back problems." 

In this case, the most probative and competent evidence preponderates against finding a nexus between the Veteran's claimed disabilities and service.  In this regard, the VA physician's opinions were based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinions rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Therefore, the Board finds highly probative the July 2015 VA opinions that concluded that the back disability was less likely than not related to service, caused, or aggravated by service-connected disabilities.  These opinions are considered probative, as they were based upon review of the record, and the VA physician explained that there is no competent medical evidence suggesting that the Veteran's service-connected left and right knee disabilities are associated with a back disability, including on the basis of aggravation.  Furthermore, the VA physician stated that the Veteran's back disability stems from his compensation injury that occurred many years after service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements that his low back disability is related to service and caused or aggravated by his service-connected disabilities.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of back disability, falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  To this end, the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion on a complex medical matter, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board is charged with weighing the positive and negative evidence, and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the STRs, the post-service treatment records, Dr. Wilson's non-probative opinion, the Veteran's statements, and the July 2015 VA addendum opinions, the Board finds that, for the reasons set forth above, the preponderance of the evidence is against the claim of service connection for service connection for a back disability on a direct and secondary basis.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected left and right knee disabilities, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


